Per Curiam.

Respondent was admitted to the Bar in the First Judicial Department on November 4, 1935. He is charged with receiving interest at a usurious rate from a client, for a loan which was secured by a note and mortgage in which respondent named his wife as lender and mortgagee. Upon repayment of that loan respondent, without authorization from his wife, signed her name to a satisfaction of mortgage and notarized that signature. The record supports the charge and the fact that respondent’s acts constituted a violation of section 5-501 of the General Obligations Law as *90well as an apparent violation of subdivision 2 of section 135-a of the Executive Law. Further respondent gave his client an apparently defective satisfaction of mortgage. Hence, the Referee’s report is confirmed.
Aside from the instant proceeding, respondent has an unblemished record since his admission to the Bar in 1935. This leads us to adopt the learned Referee’s recommendation that "clemency be exercised.” Accordingly, respondent is suspended for but a period of three months and until further order of this court.
Birns, J. P., Silverman, Evans, Capozzoli and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three months, effective September 5, 1977.